Citation Nr: 1727792	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-14 106	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for left acromioclavicular (AC) joint degenerative changes, status post rotator cuff repair.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from January 1982 to March 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, with jurisdiction later transferred to the RO located in St. Petersburg, Florida.  

In October 2013, the Board denied the claim for higher initial ratings.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an undated joint motion, the parties agreed that the Board had erred by relying on what was considered an inadequate VA examination of the Veteran's shoulder.  They sought a remand, which the Court granted in July 2014.

In October, 2014, June 2015, April 2016, and November 2016, the Board remanded the case for additional development.

During the course of the appeal, the evaluation for the Veteran's service-connected left shoulder disability was increased to 20 percent, effective April 1, 2008.  See May 2017 Rating Decision.  The assigned rating is less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

FINDING OF FACT

For the entire appeal period, the Veteran's left shoulder disability has been manifested by forward flexion and abduction above shoulder level, pain on motion, and limited ability to lift, carry, or perform overhead activities with the left arm; the left shoulder disability does not involve limitation of the arm to 25 degrees, functional limitation approximating such disability, ankylosis, other impairment of the humerus, clavicle or scapula, or scarring that is symptomatic.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 percent for left (minor) AC joint degenerative changes, status post rotator cuff repair are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5201 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated June 20, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in 2008, 2012, 2015, 2016, and 2017 assessing the severity of the Veteran's service-connected left shoulder disability.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The most recent examination report adequately documents the Veteran's symptoms as they relate to the specific rating criteria and includes joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.  


Law and Analysis

The Veteran is seeking an increased disability rating for his service-connected, left shoulder disability.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a.  The Veteran's left shoulder disability is rated evaluated as 20 percent disabling under DC 5201, for limitation of motion of the arm.  

Under DC 5201 limitation of motion of the major or minor arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the minor arm midway between the side and shoulder level also warrants a 20 percent rating.  When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor arm.  See 38 C.F.R. § 4.71.

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence establishes the Veteran is right-handed, so his left shoulder disability is rated for impairment of the minor upper extremity.

As noted above, multiple VA examinations have been conducted in an attempt to determine the severity of the Veteran's left shoulder disability.  See VA examination reports and medical opinions dated in March 2008, July 2012, February 2015, December 2015, and May 2016.  However these medical opinions were also found insufficient, in some form or another.  See Board Remands in October 2014, June 2015, April 2016 and November 2016.  

The Board notes that despite the inadequacies of the overarching opinions, the examination findings themselves nevertheless include probative evidence as the severity of the left shoulder disability.  For in March 2008 the Veteran was afforded a VA/QTC shoulder examination.  He reported stiffness, but denied pain, weakness, swelling, heat, redness, giving way lack of endurance locking, fatigability, and dislocation.  He was not receiving any treatment.  Clinical examination was negative for edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The Veteran had full range of motion of the left shoulder in all planes of movement.  The range of motion of the right and left shoulder joints was full with flexion and abduction to 180 degrees and external and internal rotation 90 degrees.  Neither shoulder was additionally limited by pain, fatigue weakness lack of endurance or incoordination after repetitive use.  There was no evidence of additional functional impairment observed on repetitive movement and X-rays of the left shoulder were within normal limits.  

A July 2012 examination report shows, the Veteran reported that although is in-service left shoulder rotator cuff surgery was successful, he did not regain total function and had to stop participating in certain activities due to shoulder pain.  The pain occurred during strenuous activities or lying in bed with his left arm raised.  He reported having flare-ups of pain lasting a few days, which prevented any strenuous activity.  He also had difficulty sleeping in a comfortable position. During clinical examination, he demonstrated full left shoulder flexion without pain.  Abduction was full with endpoint pain.  The Veteran did not have diminished movement from repetitive motion, but the examiner did identify excess fatigability and pain as functional impairments and tenderness to palpation.  Guarding was not observed and muscle strength was full at 5/5 for both abduction and flexion.  There was no ankylosis present or history of recurrent dislocation.  The examiner noted the surgical scar, but did not find it to be painful or cover an area greater than 6 square centimeters.  X-rays showed mild degenerative changes in the left shoulder.  The examiner commented that the disability should not interfere with work, aside from handling luggage while traveling.  

A February 2015 VA examination report shows that on range of motion testing, he demonstrated flexion and abduction to 130 degrees and external and internal rotation to 60 degrees.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions.  There was no  evidence of pain with weight bearing.  There was tenderness to deep palpation at the AC joint.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Left shoulder strength was slightly weakened at 4/5 for forward flexion and abduction.  There was no muscle atrophy.  

When examined by VA in December 2015, the Veteran stated that overhead activities, reaching behind his back, carrying heavy objects, or sports such as playing golf causes left shoulder pain.  As a result he tries to minimize doing these activities.  There was some improvement on range of motion testing, with flexion to 150 degrees and abduction to 140 degrees.  External and internal rotation remained the same at 60 degrees.  Pain was exhibited in all planes.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions.  There was no evidence of pain with weight bearing.  There was mild tenderness on palpation in the area of the AC joint and objective evidence of crepitus.  Left shoulder strength was slightly weakened at 4/5 for forward flexion and abduction.  There was no muscle atrophy.  X-rays indicate minimal acromioclavicular separation in the left shoulder unchanged from prior study.  

The examiner indicated he was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited ability with flare-ups since he would need to resort to speculation in this hypothetical situation.  However the Veteran reported that he is unable to do heavy duty manual work with the left upper extremity, but is able to do light duty work that does not involve reaching overhead frequently or repetitive motions that would apply stress to the left shoulder.  He is able to do his current job as a consultant.  

During a VA examination in May 2016, the Veteran's complaints of increased pain with overhead activities were largely unchanged.  On range of motion testing, with flexion and abduction to 130 degrees.  External and internal rotation to 40 degrees.  

The Veteran was most recently examined by VA in February 2017.  His history of shoulder injury and surgery during service was briefly summarized.  The Veteran stated that his left shoulder condition had worsened since his last examination.  His primary complaint was of left shoulder pain with overhead activities.  Review of the Veteran's medical records show that he was las see on an outpatient basis in July 2013.  The Veteran stated that he is very busy with work and that he has adjusted his life style to the pain by avoiding movements which will hurt his left shoulder. He takes Advil as needed which helps his left shoulder pain. There have been no recent surgeries or hospitalizations. The Veteran is currently employed as an international consultant and travels overseas to various countries.  He reported difficulty with lifting and carrying heavy suitcases and with prolonged overhead activities.

On range of motion testing, shoulder flexion was limited to 120 degrees, abduction to 115 degrees, external rotation to 40 degrees, and internal rotation to 40 degrees, with objective evidence of pain on motion, but no additional limitations after three repetitions.  There was no evidence of pain with weight bearing.  There was objective evidence of tenderness to deep palpation at anterior region of left shoulder, but no crepitus.  Strength was 4/5 with slight reduction in muscle strength.  There was no evidence of atrophy, ankylosis or shoulder instability, dislocation or labral pathology.  

Hawkins' impingement test and the empty-can test (abduct arm to 90 degrees and forward flex 30 degrees) were positive on the left side.  The external rotation/infraspinatus strength test and lift-off subscapularis test were negative on the left side.  Cross-body adduction test (passively adduct arm across the body toward the contralateral shoulder) was also negative.  There were no symptomatic scars.  X-rays revealed mild degenerative changes of the AC joint and minimal acromioclavicular separation.  The examiner indicated it would be speculative to provide accurate range of motion findings during a flare-up or repetitive use over time since there is no flare-up at the time of exam and the Veteran is not being examined after repetitive motion over time.  He could not provide this information based on a hypothetical situation.

Further review shows that very few treatment records pertaining to the Veteran's left shoulder disability have been associated with the claims file since the VA examination.  In general, while he continued to report chronic pain and related symptoms, there is no indication of a worsening in range of motion or functional impairment.

Based on the preceding evidence, the criteria for a rating greater than 20 percent for his left shoulder disability are not met.  VA examinations throughout the course of the appeal show he is able to achieve at least 120 degrees of  abduction, i.e., he was capable of reaching the arm to shoulder level.  He was also capable of at least 120 degrees of forward elevation of the arm.  In order to be entitled to a higher evaluation, limitation of motion of the arm must be to no more than 25 degrees from the side.  This has not been demonstrated.  He has not required surgery and the left shoulder disability is not so severe as to necessitate the use of braces or other special devices.  Likewise there are no clinical findings suggestive of fibrous union of the humerus.  

The Veteran has consistently reported that overhead activities were precipitating factors for increased pain.  However, the results from the VA examinations do not suggest that flare-ups limit motion or function of the left shoulder sufficient to warrant an increase to only shoulder level or below, warranting a 30 percent evaluation under DC 5201.  38 C.F.R. § 4.71a.  Such limitation would be so significant that it would tend to interfere with at least some activities of daily living.  The Veteran has not identified any such limitation of use of the left arm..

Given the Veteran's complaints do not prevent him from achieving considerable range of motion of the left shoulder they do not support a finding of additional functional loss for a higher rating.  In addition, his complaints of pain have been taken into consideration in the current 20 percent evaluation.  See 38 C.F.R. § 4.71, DC 5201; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Because the range of motion findings from multiple examinations since 2008, show that the Veteran can consistently flex and abduct above shoulder level,  the Board concludes that his left shoulder disability likely suffers no significant or additional functional loss beyond that contemplated by the 20 percent rating. assigned.

The Board also finds that no other diagnostic code pertaining to the shoulder would provide any higher disability evaluation.  There is no evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula as contemplated by DCs 5200, 5202, and 5203.  38 C.F.R. § 4.71a.  Accordingly, there is no basis for a higher rating. 

The Board has also considered whether the service-connected disability claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the service-connected left shoulder disability are inadequate.  The Veteran has reported left shoulder pain with lifting, carrying, and overhead activities which is expressly contemplated by the rating criteria which assess pain, range of motion and limitation of function.  Furthermore, relevant caselaw and regulations require the consideration of all symptoms that potentially affect social and occupational impairment.  Moreover, ratings in excess of the one assigned are provided for certain manifestations of the service-connected left shoulder disability, but the medical evidence shows that those manifestations are not present.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disability prevents him from maintaining employment.  

ORDER

An initial disability rating greater than 20 percent for left AC joint degenerative changes, status post rotator cuff repair is denied.  



____________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


